DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 10/4/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 8, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Song et al. (US pub 20140231892).
	With respect to claim 1, Song et al. teach a semiconductor device, comprising (see figs. 1-21 and associated text): 
a substrate 100; 
at least one bit line BL disposed on the substrate, wherein a rounding hard mask CO is disposed on the bit line, and the rounding hard mask defines a top portion and a bottom portion; and 
at least one storage node contact plug 149, located adjacent to the bit line, the storage node contact structure plug comprises at least one conductive layer, when viewed from a cross-sectional view, the storage node contact plug defines a width X1 and a width X2, wherein the width X1 is aligned with the top portion of the rounding hard mask in a horizontal direction, and the width X2 is aligned with the bottom portion of the rounding hard mask in the horizontal direction, and wherein the width X1 is greater than or equal to the width X2.  
With respect to claim 2, Song et al. teach the top portion of the rounding hard mask is not a flat surface. See fig. 14A.
With respect to claim 6, Song et al. teach the storage node contact plug further comprises a polysilicon layer 154 disposed under the conductive layer.  See para 0085.
With respect to claim 7, Song et al. teach a storage node pad 162, 152, 142 disposed under the polysilicon layer, wherein the storage node pad is electrically connected to a first diffusion region 21 in the substrate.  
With respect to claim 8, Song et al. teach at least one spacer 10 disposed between the storage node contact plug and the bit line.  
With respect to claim 10, Song et al. teach comprising a bit line storage node contact structure 142, 152, 162 disposed under the bit line and directly contacting the bit line, wherein the bit line storage node contact structure is electrically connected to a second diffusion region in the substrate.  

Allowable Subject Matter
Claims 3-4, 6, and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner
Art Unit 2814



/LONG PHAM/Primary Examiner, Art Unit 2814